DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2-8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “*a tessellation unit" and “a bounding volume generator unit”,  “domain shader” coupled with functional language receive”, “generate”  and “perform” respectively  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

For a “shader” Applicant disclose, “[0049] In various embodiments the 3D pipeline 312 can execute one or more shader programs, such as vertex shaders, geometry shaders, pixel shaders, fragment shaders, compute shaders, or other shader programs, by processing the instructions and dispatching execution threads to the graphics core array 414. The graphics core array 414 provides a unified block of execution resources. Multi-purpose execution logic (e.g., execution units) within the graphic core array 414 includes support for various 3D API shader languages and can execute multiple simultaneous execution threads associated with multiple shaders.” Fig. 15 shows a hull shader 1510 generates tessellation factors and it is part of a GPU 1510. So GPU is the structure of the shader.
For a domain shader, applicant discloses a domain shader 1550 is Fig. 15 which is part of a GPU 1510. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7 and 13 of US. Patent No  10614611 in view of Gies et al. (US patent Publication: 20100097372, “Gies”) and Nordlund et al. (US patent publication: 20130155080, “Nordlund”).


Application #16803614
2-4, 9-11, 16-18
5, 12, 19
6, 13, 20
7, 14, 21
8, 15, 22
Patent #10614611
1, 7, 13
3
4
6
1, 7, 13





Claim 2 (apparatus)
Claim 8 (method)
Claim 15 (CRM)
Patent #10614611
Claim 1 (apparatus)
Claim 7 (method)
Claim 13 ( CRM)
A graphics processor comprising:
An apparatus comprising:
a hull shader;

a tessellation unit to receive surfaces and tessellation factors from the hull shader;
a shader to output a plurality of tessellation  factors and one or more input surfaces;  and a tessellation circuit comprising 
first circuitry and/or logic to tesselate a portion of each input surface 
determined to include to generate a new set of primitives and 
a bounding volume generator unit to dynamically generate, based on the tessellation factors, two or more child nodes of a bounding volume hierarchy (BVH) each containing at least a portion of a surface, wherein the two or more child nodes are generated concurrently with operation of the tessellation unit.
second circuitry 
and/or logic to concurrently generate a bounding volume hierarchy (BVH) using 
the tessellation factors received from the shader, and 


third circuitry and/or 

the BVH to determine whether there are intersections between a ray and the one 
or more input surfaces,

wherein the second circuitry dynamically generates 
child BVH nodes corresponding to the new set of primitives until an entire BVH 
is constructed and wherein the second circuitry tessellates only a portion of 
the one or more input surfaces that include the intersected primitives to 
generate one or more of the intersected primitives using the tessellation 
factors. 



Claim 2 of instant application is different from claim 1 of Patent 10614611:
Claim 1 of Patent 10614611 tells about a shader but doesn’t specify hull shader.
Claim 1 of Patent 10614611 tells about a bounding volume hierarchy but doesn’t indicate that the BVH includes two or more nodes.

But it is known ion the art that the shader that generates tessellation factor is a hull shader and A BVH consists of two or more node. However particular prior art is included below:
Nordlund teaches, a hull shader; a tessellation unit to receive surfaces and tessellation factors from the hull shader; ([0048] discloses a hull shader to output a plurality of tessellation factors and patches or surfaces. “[0048] The process of tessellation may generally be performed by the hull shader stage 86, the tessellator stage 88, and the domain shader stage 90.  For example, the hull shader stage 86 may generate tessellation factors to pass to the tessellator stage 88.”)  
Gies teaches, A BVH has child nodes. (Gies, Fig. 10 and [0084] represents a hierarchy of nodes enclosing primitives created by the tessellator. In Fig, 10, element 1010 is the parent node which contains all primitives (N primitives) below it and child nodes 1015 1016, 1017 contains subsets of primitives of N.)
Claim 1 of Patent 10614611 and Gies and Nordlund are analogous as they are from the field of computer graphics pipelines.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 10614611 to have included the shader as a hull shader as taught by Nordlund and the BVH to have two or more child nodes as taught by Gies for the purpose of creating a standard acceleration structure.

Dependent claims 2-8, 10-15 and 17-22 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7 and 13 of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gies et al. (US patent Publication: 20100097372, “Gies”) as modified by Nordlund et al. (US patent publication: 20130155080, “Nordlund”).

Regarding claim 2, Gies teaches,   (New) A graphics processor comprising:
a bounding volume generator unit to dynamically generate, two or more child nodes of a bounding volume hierarchy (BVH) each containing at least a portion of a surface,  child BVH nodes and they are organized in hierarchy to produce a complete BVH. Paragraph {0084] and Fig. 10 discloses the details of acceleration structure.) 
But, Gies is silent about having a shader to output a plurality of tessellation factors and one or more input surfaces; and tessellation circuitry uses the tessellation factor to generate BVH.
However, Nordlund teaches, a hull shader; a tessellation unit to receive surfaces and tessellation factors from the hull shader; ([0048] discloses a hull shader to output a plurality of tessellation factors and patches or surfaces. [0048] The process of tessellation may generally be performed by the hull shader stage 86, the tessellator stage 88, and the domain shader stage 90.  For example, the hull shader stage 86 may generate tessellation factors to pass to the tessellator stage 88.”)  
Gies and Nordlund are analogous as they are from the field of graphics processing.
Gies as taught by Nordlund and thus Gies to have the tessellator circuitry use the tessellation factor to tessellate and generate the BVH similar to Nordlun’s use of tessellation factor in tessellation.  
The motivation to include a standard operation of tessellation operation to provide a direction (or requirement) to tessellation engine to indicate how many level of primitives with tessellator will create.  

Claim 9 is directed to a method and its elements are similar in scope and functions of the elements of the apparatus claim 1 and therefore claim 9 is rejected with same rationales as specified in the rejection of claim 1.

Claim 16 is directed to a non-transitory computer readable medium  (Gies, “[0034] Further aspects include methods for determining whether to use a single sphere (a "fundamental" element of an acceleration structure, more broadly) to bound an object or a synthetic element, systems for implementing such methods, and computer readable media storing data and instructions for implementing such methods.”) and its elements are similar in scope and functions of the elements of apparatus claim 1 and therefore claim 16 is rejected with same rationales as specified in the rejection of claim 1.


	Regarding claims 3, 10 and 17, Gies as modified by Nordlund teaches,   wherein the tessellation factors specify how finely the surfaces are to be tessellated. (Nordlund [0048] uses tessellation factor to divide a surface triangles or quads and therefore tessellation factor defines how small or fine the surface is to subdivided. ”[0048]…. The tessellator stage 88 may be a fixed-function stage that uses the tessellation factors from the hull shader stage 86 to tessellate (or subdivide) a patch into multiple triangle or quad primitives.”)

Regarding claims 4, 11 and 18, Gies as modified by Nordlund teaches, wherein the operation of the tessellation unit comprises tessellating the surfaces based on the tessellation factors to generate a new set of primitives. (Gies [0097] teaches a geometry unit or claimed tessellation circuit. In geometry unit there are two circuits, first circuit for tessellation and the second circuit for generating accelerating structure for example hierarchy of bounding volume. The second circuit uses primitives from the first circuit to generate bounding volume hierarchy).

Regarding claims 5, 12 and 19, Gies as modified by Nordlund teaches, wherein the BVH comprises a plurality of nodes representing volumes which enclose the new set of primitives. (Gies, Fig. 10 and [0084] represents a hierarchy of nodes enclosing primitives created by the tessellator. Primitives are triangle and the shape of bounding volume is a sphere. See [0012] FIG. 1B illustrates bounding of an elongate triangle object with a single spherical acceleration shape.”)

Regarding claim 6, 13 and 20, Gies as modified by Nordlund teaches,  wherein a parent volume associated with a parent node encloses one or more primitives and a child node under the parent node in the BVH encloses a subset of the one or more primitives. (Gies, Fig. 10 and [0084] represents a hierarchy of nodes enclosing primitives created by the tessellator. In Fig, 10, element 1010 is the parent node which contains all primitives (N primitives) below it and child nodes 1015 1016, 1017 contains subsets of primitives of N.)

Regarding claim 7, 14 and 21, Gies as modified by Nordlund teaches, a domain shader to perform shading operations on the new set of primitives. (Nordlund [0048] discloses tessellation stage 88 sends the created triangles/primitive to a domain shader.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have included a domain shader and include at the end of geometry unit (which has tessellation stage) of Gies as taught by Nordlund.
The motivation to include Nordlund is to create position, texture coordinates to send them to other stages of rendering to complete rendering.    )

	Regarding claims 8, 15 and 22, Gies as modified by Nordlund teaches, a ray traversal/intersection circuitry to perform intersection tests for one or more of the surfaces using the BVH to determine whether there are intersections between a ray and  (Gies, [0088] and Fig. 11 discloses the logic to use the BVH or accelerating structure (sphere) to test input surface for intersection of multiple rays. Step 1115 tests for intersection of ray and an accelerating structure and if it is intersected it collects rays and corresponding surface or elements at step 1125. If there are more rays the flow runs again and runs for N rays.  If no ray intersection was found. the corresponding surface is not processed. For an ordinary skilled person it is obvious to say that the surface is discarded or culled.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616